BERZON, Circuit Judge,
dissenting:
I dissent.
As I read the record, the district court understood the Montana common law trademark claim to be part of the lawsuit as of at least May 2002, when the court repeatedly referred to such a claim during the summary judgment hearing. Accordingly, the district court’s subsequent refusal to allow an amendment on the ground that the common law trademark claim was new constitutes an abuse of discretion. See Brother Records, Inc. v. Jardine, 318 F.3d 900, 911 (9th Cir.2003).